DETAILED ACTION
Response to Amendments
The amendment filed on 2/18/2022 has been entered.  
Claims 21-24 remain pending in the application. 

Information Disclosure Statement
Regarding the IDS submitted on 2/18/2022, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPGP# 20130334278 of Kerr et al. (henceforth Kerr) in view of USPGP# 20130172929 of Hess et al. (henceforth Hess) and USPGP# 20110089220 of Ingmanson et al. (henceforth Ingmanson) and in further view of USPGP# 20050006429 of Wales et al. (henceforth Wales).
Regarding claim 21 and 23, Kerr teaches a surgical stapling assembly (Kerr: 400), comprising: 
a shaft (Kerr: 404); 
an articulation joint (Kerr: 410); 
an end effector (Kerr: 402) attached to said shaft by way of said articulation joint, wherein said end effector comprises: 
a staple cartridge (Kerr: 118, fig. 7), comprising: 
a cartridge deck (Kerr: top surface of 194, fig. 7); 
a plurality of staples (Kerr: 191); and 
a plurality of staple cavities (Kerr: 195) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Kerr: see annotated fig. 7) comprising an inner proximal-most staple cavity (Kerr:  see annotated fig. 7); 
an intermediate row of staple cavities (Kerr:  see annotated fig. 7) comprising an intermediate proximal-most staple cavity (Kerr:  see annotated fig. 7); and 
an outer row of staple cavities (Kerr:  see annotated fig. 7) comprising an outer proximal-most staple cavity (Kerr:  see annotated fig. 7); 
an anvil jaw (Kerr: 420), comprising: 
an anvil body (Kerr: the bottom surface of 420) comprising a tissue-contacting surface (Kerr: the bottom surface of 420), wherein said tissue-contacting surface defines a first plane (Kerr: the plane defined by the bottom surface of 420); 
a proximal portion (Kerr: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Kerr: see annotated fig. 19) configured to surround said staple cartridge when said anvil jaw is in a fully clamped position (Kerr: inherent), wherein said lateral walls each comprise a distal end (Kerr: see annotated fig. 19), and 
a distal nose portion (Kerr: see 2nd annotation of fig. 19) defining a second plane (Kerr: see 2nd annotation of fig. 19) which is transverse to said first plane; and 
a cartridge jaw (Kerr: 498), wherein said cartridge jaw comprises a channel (Kerr: para 0063) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Kerr: see annotated fig. 19), and 
an articulation drive member (Kerr: 460) configured to articulate the end effector relative to the shaft by way of the articulation joint (Kerr: para 0065);
an articulation lock (Kerr: 409, 443) configured to apply a locking force to said articulation drive member prior to the actuation of said articulation drive member (Kerr: para 0063); and 
a firing drive (Kerr: 470, 472) movable through a firing stroke to deploy said staples from said staple cartridge (Kerr: para 0071), wherein said firing drive comprises: 
a firing bar (Kerr: proximal end of 472) extending through said articulation joint; and 
a distal end (Kerr: distal end of 472).
Kerr, in the embodiment of instrument 400, does not explicitly disclose the firing bar 472 is a laminate firing bar.  However, Kerr teaches in a different embodiment that the firing bar (Kerr: 172) is made from a laminate material (Kerr: para 0048). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar of embodiment 400 with that of a laminate firing bar in order to lower the force required to articulate the end effector (Kerr: para 0048). 
Kerr, in the embodiment of 400, does not explicitly disclose a firing drive distal end of the firing bar comprising a cutting edge, an anvil-camming flange and a channel-camming flange. However, in an another embodiment, Kerr teaches wherein a firing drive distal end (Kerr: 178) of a firing bar (Kerr: 172) comprises a cutting edge (Kerr: 182), an anvil-camming flange (Kerr: 180, para 0050) and a channel-camming flange (Kerr: 184, 186, para 0050), Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the firing bar 472 of embodiment 400 with the addition of a cutting edge, an anvil-camming flange and a channel-camming flange in order to allow the firing bar to cut tissue while also allowing for consistent spacing between the anvil and the staple cartridge during the firing stroke and to, also, limit the relative movement between, the anvil and the staple cartridge (Kerr: para 0050). 

    PNG
    media_image1.png
    877
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    362
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    591
    991
    media_image3.png
    Greyscale

Kerr, as shown above, is silent on said inner proximal-most staple cavity and said intermediate proximal-most staple cavity being positioned proximal to said distal end, and wherein said outer proximal-most staple cavity is positioned distal to said distal end.  Hess teaches a similar surgical stapling instrument (Hess: 10). an end effector (Hess: 16) attached to a shaft (Hess: 18), wherein said end effector comprises: 
a staple cartridge (Hess: 42), comprising: 
a cartridge deck (Hess: top surface of 42, fig. 15); 
a plurality of staples (Hess: 83); and 
a plurality of staple cavities (Hess: 84) configured to removably store said plurality of staples therein, wherein said plurality of staple cavities comprises: 
an inner row of staple cavities (Hess: see annotated fig. 19, para 0312, “As can be seen in FIG. 19, the central row 276 of pockets 272 are slightly longitudinally offset from the outer two rows 274, 278 of pockets 272 and correspond to the arrangement of the corresponding staple apertures 84 in corresponding staple cartridges 42”) comprising an inner proximal-most staple cavity (Hess:  see annotated fig. 19); 
an intermediate row of staple cavities (Hess:  see annotated fig. 19) comprising an intermediate proximal-most staple cavity (Hess:  see annotated fig. 19); and 
an outer row of staple cavities (Hess:  see annotated fig. 19) comprising an outer proximal-most staple (Hess:  see annotated fig. 19); 
an anvil jaw (Hess: 20c), comprising: 
an anvil body (Hess: the bottom surface of 20c, as shown in fig. 19) comprising a tissue-contacting surface (Hess: the bottom surface of 20c), wherein said tissue-contacting surface defines a first plane (Hess: the plane defined by the bottom surface of 20c); 
a proximal portion (Hess: see annotated fig. 19) extending proximally from said anvil body, wherein said proximal portion comprises lateral walls (Hess: see annotated fig. 19) configured to surround said staple cartridge when said anvil jaw is in a fully clamped position (Hess: inherent), wherein said lateral walls each comprise a distal end (Hess: see annotated fig. 19), wherein said inner proximal-most staple cavity and said intermediate proximal-most staple cavity are positioned proximal to said distal end (Hess: see annotated fig. 19), and wherein said outer proximal-most staple cavity is positioned distal to said distal end (Hess: see annotated fig. 19).   
		a cartridge jaw (Hess: 22, 40), wherein said cartridge jaw comprises a channel (Hess: 40a) configured to receive said staple cartridge therein, wherein said channel comprises laterally opposing support walls (Hess: see the walls of 40a in fig. 15).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of Kerr with lateral walls configuration as taught by Hess in order to prevent pinching of tissue while also allowing staggered stapling of tissue which reduces the chance stapled tissue from becoming undone. 

    PNG
    media_image4.png
    580
    839
    media_image4.png
    Greyscale

The combination of Kerr and Hess, as shown above, is silent on said cartridge deck extending over said laterally opposing support walls.  Hess also teaches wherein said cartridge deck (Hess: the top surface of 42) extends over said laterally opposing support walls (Hess: see walls 40a in fig. 15) of the cartridge jaw.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the cartridge jaw of Kerr such that said cartridge deck extends over said laterally opposing support walls as taught by Hess in order to allow the staples to be full formed while also allowing the cartridge to be replaceably and securely housed. 
The combination of Kerr and Hess, as shown above, is silent on said cartridge jaw is movable relative to said anvil jaw.  Ingmanson teaches a similar surgical stapling assembly (Ingmanson: 10) comprising a cartridge jaw (Ingmanson: 210), staple cartridge (Ingmanson: 220) housed in the cartridge jaw and an anvil jaw (Ingmanson: 300) wherein the cartridge jaw is pivotable relative to the anvil between an open position and a closed position (Ingmanson: para 0040).
Since both Kerr and Ingmanson teach method of closing an end effector, it would have been obvious to one skilled in the art, at the time of filing, to substitute one method of closing (anvil jaw moves relative to cartridge jaw) for the other (cartridge jaw moves relative to the anvil jaw) to allow for reliable closing/approximating of the end effector. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
The combination of Kerr, Hess and Ingmanson, as shown above, is silent on said articulation joint comprising a lateral firing support element longitudinally constrained within said articulation joint, wherein said lateral firing support element is configured to support said laminate firing bar during said firing strokes and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar.
Wales teaches a similar surgical stapling assembly (Wales: 10) comprising a shaft (Wales: 23), an articulation joint (Wales: 11) comprising a lateral firing support element (Wales: 430, 432) longitudinally constrained within said articulation joint (Wales: fig. 20); a laminate firing bar (Wales: 14) extending through said articulation joint (Wales: fig. 20), wherein said lateral firing support element is configured to support said laminate firing bar during a firing stroke (Wales: para 0048, fig. 20) and wherein said lateral firing support element is configured to slide longitudinally relative to said laminate firing bar (Wales: para 0081)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Kerr, Hess and Ingmanson with the addition of lateral firing support element as taught by Wales in order to provide additional control over the articulation joint to reduce drag on the firing bar 14 (Wales: para 0081, 0084). 

Regarding claim 22, the combination of Kerr, Hess, Ingmanson and Wales, as shown in claim 21, teaches wherein said lateral firing support element is permitted to slide longitudinally relative to said laminate firing member a maximum distance (Wales: see fig. 20, the distance between the vertical walls of 418 and/or 416) relative to said articulation joint.
Regarding claim 22, the combination of Kerr, Hess, Ingmanson and Wales, as shown in claim 23, teaches wherein said lateral firing support element is permitted to slide longitudinally relative to said firing member a predefined range (Wales: see fig. 20, the distance between the vertical walls of 418 and/or 416) relative to said articulation joint.

Response to Arguments
Applicant’s arguments filed on 2/18/2022 have been fully considered:
Amended claims have overcome all previous 112 (b) or second paragraph rejections. 
Applicant's arguments with respect to claims 21-24 have been considered but are moot because the arguments do not apply to the new combination of the references (addition of Wales) being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731